Citation Nr: 1139658	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-05 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder. 

2.  Entitlement to service connection for a right shoulder disorder. 

3.  Entitlement to service connection for a left wrist disorder. 

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a skin disorder (originally claimed as a skin rash).  

6.  Entitlement to service connection for a sinus disorder. 

7.  Entitlement to service connection for a bilateral ear disorder (originally claimed as serous otitis and otitis media). 

8.  Entitlement to service connection for a disorder manifested by a sore throat (originally claimed as a sore throat). 
9.  Entitlement to service connection for a genitourinary disorder (originally claimed as vaginal bleeding). 


REPRESENTATION

Veteran (Appellant) represented by: Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from December 1980 to December 1983. She had subsequent service in the United States Army Reserves (USAR) from January 1984 to May 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  By that rating action, the RO denied service connection for the claimed disorders on appeal.  The Veteran appealed the RO's January 2008 rating action to the Board. 

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.






REMAND

The Board finds that it must remand the service connection claims on appeal for additional substantive development.  Accordingly, further appellate consideration will be deferred and these claims are remanded to the AMC/RO for action as described in the directives outlined in the indented paragraphs below.

The Veteran seeks service connection for bilateral knee, right shoulder, left wrist, low back, skin, sinus, and bilateral ear disorders, a disorder manifested by a chronic sore throat, and genitourinary disorder (originally claimed as vaginal bleeding).  She maintains that she currently has bilateral knee, right shoulder, left wrist, low back, skin, sinus, and bilateral ear disorders, a disorder manifested by a sore throat (originally claimed as a sore throat), and genitourinary disorder that had their onset during her periods of active and USAR military service, and that they continued since service discharge.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in- service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection can only be granted for a disability resulting from disease or injury incurred in or aggravated coincident with active duty for training (ACDUTRA), or for disability resulting from injury during inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101 (22), (23), (24) (West 2002); 38 C.F.R. § 3.6 (2011).  In this case, the Veteran served in the United States Army Reserves from January 1984 to May 2007.  (See January 2008 rating action).  However, the actual periods during which the Veteran served on ACDUTRA or INACDUTRA from January 2004 to May 2007 have not been verified.  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Thus, on remand, the RO/AMC should undertake additional efforts, as outlined in the directives below, to verify the dates of ACDUTRA and INACDUTRA for the Veteran's USAR military service.

The Veteran's service treatment records (STRs) show that with the exception of her eyes and scars, all of her systems were evaluated as "normal" at an October 1980 enlistment examination.  An October 1980 Report of Medical History report reflects that the Veteran reported having had a "trick" or locked knee.  The examining physician noted that the Veteran had occasional dysmenorrhea and popping and giving way of both knees.  It was recommended that she undergo an orthopedic examination on her knees.  An October 1980 orthopedic clinic note reflects that a physical evaluation of the Veteran's knees was negative.  In April 1982, the Veteran was found to have fibrocystic disease.  In June 1982, she was seen for right shoulder pain.  An assessment of mild right deltoid muscle sprain was entered.  

In November 1982, the Veteran was seen for ear pain.  An assessment of possible serous otitis media was recorded.  In July 1983, she complained of having bumps on the left side of her back for the previous three days.  She stated that a "hairy worm" had probably bit her.  A physical evaluation revealed pruritic eruptions and a rash on her back.  Diagnoses of "inspect bite" and frontal sinusitis were recorded.  In August 1983, the Veteran complained of burning with urination and abdominal pain for the previous one (1) month.  Assessments of urinary tract infection and vaginitis were recorded.  In mid-October 1983, the Veteran reported having bleeding between periods for the previous month and abdominal pain and occasional burning on urination.  A physical examination of the Veteran was normal.  In mid-to-late October 1983, she complained of vomiting, diarrhea, chills, and a running nose.  An assessment of probable viral syndrome was entered.  An October 1983 service separation examination report reflects that all of the Veteran's systems were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having had ear, nose or throat trouble; bone, joint or other deformity; painful or "trick" shoulder or elbow; recurrent back pain; "Trick" or locked knees; and skin diseases.  In early December 1983, an assessment of pharyngitis was entered.  In mid-December 1983, the Veteran reported having a head cold and that her ears felt "stuffed."  A physical evaluation of her ears revealed fluid behind her tympanic membranes, bilaterally.  There was no evidence of any sinus tenderness.  An assessment of probable viral syndrome-serous otitis was entered.  
 
STRs from the Veteran's period of service in the USAR from January 1984 to May 2007 include an undated report reflecting that she had received treatment for bronchitis.  On March 13, 1985 and February 24, 1987, the Veteran received treatment for a sore throat and a rash in a folliculitis distribution on her abdomen, respectively.  An impression of prickly heat versus folliculitis was recorded on February 24, 1987.  On March 3 and 9, 1987, the Veteran again received treatment for a sore throat and rash, respectively.  On May 23, 1990, the Veteran reported that her ears had ached for the previous week.  An assessment of upper respiratory infection was recorded.  On August 4, 1999, the Veteran complained of left hand and wrist pain for the previous four (4) days.  An assessment of de Quervain left wrist was entered.  

A January 2001 service examination report reflects that all of the Veteran systems were evaluated as "normal" with the exception of her heart, anus and rectum and genitourinary.  On a January 2001 Report of Medical History, the Veteran indicated that she had had bronchitis; sinusitis; recurrent back pain or a back problem; skin disease; and, changes in her menstrual pattern and abnormal PAP smears.  The examining physician elaborated by stating that she had had an isolated episode of bronchitis in 1999; typically experienced two (2) episodes of sinusitis, usually in cold weather; had low back pain since she had been involved in a 1995 motor vehicle accident; had a history of eczema that occurred during the winter months on her face, neck and hands; and, had two (2) fibrous cysts removed at the age of 16.  A private treatment record, dated October 8, 2003, which was during the Veteran's period of Reserve service, reflects that she complained of low right back pain that occasionally radiated down the leg.  She denied any history of having lifting.  X-rays of the lumbar spine revealed L5-S1 degenerative changes.  An impression of mild back injury probably muscular was entered.  On November 19, 2004, the Veteran underwent spinal fusion surgery.  On June 15, 2006, the Veteran was placed on a permanent profile because of chronic back pain.  An August 2006 Report of Medical History reflects that the Veteran complained of having recurrent back pain.  She indicated that she had back problems and muscle spasms as a result of a motor vehicle accident.

A private treatment record, dated July 31, 2006, also during the Veteran's period of Reserve service, reflects that she underwent a laparoscopic supracervical hysterectomy, left salpingo oophorectomy.  It was noted that the Veteran had a two-year history of pelvic pain and that she had undergone removal of a hemorrhagic cyst with right ovary and fallopian tube removal in October 2005.

As there is clinical evidence of treatment for the various claimed disorders on appeal during the Veteran's periods of active and USAR military service, the Board finds that VA examinations are needed to obtain opinions as to whether any currently present bilateral knee, right shoulder, left wrist, low back, skin, sinus, and bilateral ear disorders (originally claimed as serous otitis and otitis media), disorder manifested by a sore throat (originally claimed as a sore throat) and genitourinary disorder (originally claimed as vaginal bleeding) are related to the clinical findings noted in above-cited STRs.  See 38 C.F.R. § 3.159(c)(4)(2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the Veteran's claimed skin disorder, the Board is aware that some disorders, such as skin rashes, are subject to periodic exacerbations.  See Ardison v. Brown, 2 Vet. App. 405, 408 (1994) (indicating that, to the extent possible, VA should schedule an examination for a condition that has cyclical manifestations during an active stage of the disease to best determine its severity).

Accordingly, the case is REMANDED to the RO/AMC for the following action:
      
1.  Contact the Department of the Army, the Defense Finance and Accounting Service (DFAS), the Defense Personnel Records Imaging System (DPRIS), and any other federal sources to verify the status of the Veteran's service as an Army reservist from January 1994 to May 2007, including any actual periods (specific dates) of ACDUTRA and INACDUTRA.

Each of the agencies/units/organizations contacted should be asked to confirm and provide the following information:

The specific dates-not retirement points- or all the Veteran's periods of active duty for training and inactive duty for training between January 1994 and May 2007. The Board is particularly interested in periods of active duty for training and inactive duty for training on the following dates:  March 13, 1985; February 24, 1987; March 3 and 9, 1987; May 23, 1990; August 4, 1999; October 8, 2003, November 19, 2004; June 15, 2006; and July 31, 2006. 

2.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of any current bilateral knee, right shoulder, left wrist, and low back disorders.  The following considerations will govern the examination:

The claims files, and a copy of this remand, will be reviewed by the examiner, who must acknowledge receipt and review of these materials in his or her examination report generated as a result of this remand. All necessary tests and studies should be conducted.  

The examiner must respond to the following questions/directives and provide a full statement of the basis for all conclusions reached. 

(i) On the basis of the clinical record, can it be concluded as medically undebateable that the Veteran's bilateral knee disorder preexisted her entry into active military service in December 1980?

(ii) If it is found as medically undebateable that a bilateral knee disorder did clearly preexist service, can it also be concluded as medically undebateable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?; 

(iii) If a bilateral knee disorder is not found to have so preexisted service, did it have its onset during active military service? 

In reaching the requested opinion, the examiner is directed to comment on the Veteran's STRs from her period of active military service reflecting that on an October 1980 service entrance examination report, the Veteran's knees were evaluated as "normal."  It was noted, however, that the Veteran experienced popping and giving way of both knees.  An October 1980 orthopedic clinic note reflects that a physical evaluation of the knees was negative. 

(iv) Are any currently diagnosed right shoulder, left wrist, and low back disorders etiologically related to, or had their onset during, the Veteran's period of active military service (i.e., December 1980 to December 1983) or USAR service (i.e., January 1984 to May 2007? 

In reaching the requested opinion, the examiner is directed to comment on the Veteran's STRs from her periods of active military and USAR service: 

(a) STRs, dated in June 1982 and August 1999, containing assessments of mild right deltoid muscle sprain and de Quervain of the left wrist respectively;

(b) A June 15, 2006 physical profile report, showing that the Veteran was placed on a permanent profile because of chronic back pain; and, 

(c) August 2006 Report of Medical History reflecting that the Veteran complained of having recurrent back pain.  She explained that on "March 14" she had been involved in a motor vehicle accident and that she experienced back problems and muscle spasms.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Schedule the Veteran for a VA skin examination to determine whether the nature and extent of any current skin disorder(s).  To the extent possible, the RO/AMC should schedule an examination for the skin condition during an active stage of the disease.  The claims files must be made available to the examiner for review in connection with the examination.

The examiner should conduct a thorough examination of the Veteran's skin and provide a diagnosis for any pathology found.  Based on the examination and review of the record, the examiner must answer the following question:

Is any currently present skin disorder(s) etiologically related to, or had its onset during, the Veteran's period of active military service (i.e., December 1980 to December 1983) or service in the USAR (i.e., January 1984 to May 2007)? 

In reaching the requested opinion, the examiner is directed to comment on the Veteran's STRs that she had received treatment for various skin disorders, to include, but not limited to, pruritic eruptions and rash on her back and rash in folliculitis distribution on her abdomen in July 1983 and February 1987, respectively.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Schedule the Veteran for a VA respiratory examination to determine the nature and extent of any currently present sinus disorder and disorder manifested by a chronic sore throat.  The claims files must be made available to the examiner for review in connection with the examination.

The examiner should conduct a thorough examination of the Veteran and provide a diagnosis for any pathology found.  Based on the examination and review of the record, the examiner must answer the following question:

Is any currently present sinus disorder and disorder manifested by a chronic sore throat etiologically related to, or had its onset during, the Veteran's period of active military service (i.e., December 1980 to December 1983) or service in the USAR (i.e., January 1984 to May 2007? 

In reaching the requested opinion, the examiner is directed to comment on the following STRs from her period of active and USAR service: 

(a) diagnoses of frontal sinusitis (July 1983); probable viral syndrome (October 1983); pharyngitis and probable viral syndrome-serous otitis (December 1983); bronchitis (undated report during her period in the USAR); sore throat (March 1985); and, upper respiratory infection (May 1990); and, 

(b) January 2001 Report of Medical History reflecting that the Veteran had an isolated episode of bronchitis in 1999 and that she typically experienced two (2) episodes of bronchitis in cold weather.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Schedule the Veteran for a VA ear, nose and throat examination to determine the etiology of any current bilateral ear disorder (claimed as serous otitis and otitis media).  The following considerations will govern the examination:

The claims files, and a copy of this remand, will be reviewed by the examiner, who must acknowledge receipt and review of these materials in his or her examination report generated as a result of this remand. All necessary tests and studies should be conducted.  

The examiner must respond to the following questions/directives and provide a full statement of the basis for all conclusions reached. 

Is any currently diagnosed bilateral ear disorder etiologically related to, or had their onset during, the Veteran's period of active military service (i.e., December 1980 to December 1983) or USAR service (i.e., January 1984 to May 1987? 

In reaching the requested opinion, the examiner is directed to comment on the Veteran's STRs from her period of active military service containing assessments of possible serous otitis media (November 1982); probable viral syndrome-serous otitis (December 1983); and, upper respiratory infection after she had complained of an earache (May 1990).

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Schedule the Veteran for a VA genitourinary examination to determine the etiology of any current genitourinary disorder.  The following considerations will govern the examination:

The claims files, and a copy of this remand, will be reviewed by the examiner, who must acknowledge receipt and review of these materials in his or her examination report generated as a result of this remand. All necessary tests and studies should be conducted.  

The examiner must respond to the following questions/directives and provide a full statement of the basis for all conclusions reached. 

Is any currently diagnosed genitourinary disorder etiologically related to, or had its onset during, the Veteran's period of active military service (i.e., December 1980 to December 1983) or USAR service (January 1984 to May 1987)? 

In reaching the requested opinion, the examiner is directed to comment on the Veteran's STRs from her periods of active and USAR service containing assessments of urinary tract infection and vaginitis (August 1983); complaints of bleeding between periods with normal examination (October 1983); and reports of changes in her menstrual pattern and abnormal PAP smears (January 2001 Report of Medical History). 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7.  Review the claims files to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  Readjudicate the service connection claims on appeal.  If any claim remains denied, a Supplemental Statement of the Case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the issues should be returned to the Board for further appellate review.

The Veteran the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


